Legal Counsel.

DINSMORE & SHOHL ur
255 East Fifth Street « Suite 1900 « Cincinnati, OH
www.dinsmore.com

Andrew B. Barras
(513) 977-8304 (direct) “ (513) 977-8141 (fax)
Licensed in Ohio and California

July 23, 2018

  
  

Desist unlawful violations of Confidentiality Agreement

ore

  

___ Please be advised that this firm represents K.H. Holding, LLC (“K.H. Holding”). It has
ome to our attention that you recently engaged in a series of actions in direct contravention with
the Confidentiality Agreement (the “Agreement”) you signed on July 10, 2018. As you are
aware, the Agreement provides in Section II(2) that you are “{nJot to communicate in anyway
with any of the individuals/employees working with any of the Related Parties.” Your recent
communications and attempted communications with individuals associated with the “Related
Parties” are in violation of the Agreement, serve no legitimate purpose, and are completely

unacceptable.

The purpose of this letter is to inform you that the violations of the Agreement must
immediately cease, or legal action will be initiated, as the facts and circumstances dictate. In any
such legal action, K.H. Holding will seek all legal remedies available to it, including injunctive

damages, punitive damages, costs, and attorney's fees, as available under the Agreement
pap icable ey While K.H. Holding would be well within its rights to initiate legal action at
aaa oar Molding is generously providing you with an opportunity to rectify your

  

   

at eat. 7
a
